USDC IN/ND case 1:19-cv-00449-WCL-SLC document 11 filed 11/23/20 page 1 of 3


                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                FORT WAYNE DIVISION

 BRYANT E. WILSON,

               Plaintiff,

                      v.                            CAUSE NO. 1:19-CV-449-WCL-SLC

 MIKE HENSON, et al.,

               Defendants.

                                  OPINION AND ORDER

        Plaintiff Bryant E. Wilson filed a complaint while being held at the Grant County

Jail. Since he is representing himself, the Court will construe the complaint liberally. See

Erickson v. Pardus, 551 U.S. 89, 94 (2007). Nevertheless, because Mr. Wilson is

incarcerated, pursuant to 28 U.S.C. § 1915A, the Court must review the complaint and

dismiss it if the action “is frivolous, malicious, or fails to state a claim upon which relief

may be granted, or seeks monetary relief from a defendant who is immune from such

relief.” Id.

        Mr. Wilson is suing six defendants, each of them for unrelated claims. For

example, he’s suing the Grant County drug court coordinator Mike Henson for racial

discrimination, alleging that the drug court is dominated by white males. Next, he

claims that the MRT therapy is also plagued by the same problem and wants Tyler

Small to be held accountable. After that, he brings claims against two of his attorneys,

who represented him at different times, for failing to adequately represent in him in
USDC IN/ND case 1:19-cv-00449-WCL-SLC document 11 filed 11/23/20 page 2 of 3


court. Next he is alleging unsuitable jail conditions. And, finally, he’s alleging that jail

Corporal B. Stitnicky answers inmate requests in rude and aggressive manner.

       Plaintiffs may bring multiple unrelated claims against a single party, but

unrelated claims against different defendants belong in different suits. George v. Smith,

507 F.3d 605, 607 (7th Cir. 2007) (“[M]ultiple claims against a single party are fine, but

Claim A against Defendant 1 should not be joined with unrelated Claim B against

Defendant 2. Unrelated claims against different defendants belong in different suits . . .

.”). Here, Mr. Wilson’s claims fall into several unrelated categories against six different

defendants and involve unrelated circumstances.

       When a pro se plaintiff files a lawsuit with unrelated claims, this Court’s practice

is to allow him to decide which claim (or group of related claims) to pursue in the

instant case and to allow him to decide whether to bring the remaining claims in

separate lawsuits. This is the fairest solution to the plaintiff because “the plaintiff as

master of the complaint may present (or abjure) any claim he likes.” Katz v. Gerardi, 552

F.3d 558, 563 (7th Cir. 2009). Therefore, Mr. Wilson will be given an opportunity to file

an amended complaint that includes only the related claims that he wants to pursue in

this cause of action. If he does not amend his complaint, or if the amended complaint

also asserts unrelated claims, the Court on its own will pick which claim(s) will proceed

in this case.

       For these reasons, the Court:




                                              2
USDC IN/ND case 1:19-cv-00449-WCL-SLC document 11 filed 11/23/20 page 3 of 3


  (1) GRANTS Mr. Wilson until December 31, 2020, to file an amended complaint that

     includes only related claims arising out of the same occurrence or series of

     occurrences; and

  (2) CAUTIONS him that if he fails to respond by this deadline, or if the amended

     complaint persists in unrelated claims, the Court will pick which claim(s) he’s

     allowed to proceed with in this case and dismiss the rest of them.

     SO ORDERED on November 23, 2020.

                                              s/William C. Lee
                                              JUDGE WILLIAM C. LEE
                                              UNITED STATES DISTRICT COURT




                                          3
